UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5233


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES EMMANUEL PARRISH,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00333-TDS-1)


Submitted:   November 30, 2010            Decided:   December 3, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin D. Porter, MORROW ALEXANDER PORTER & WHITLEY, PLLC,
Winston-Salem, North Carolina, for Appellant.      Michael A.
DeFranco, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Emmanuel Parrish pled guilty, pursuant to a

written     plea    agreement,        to    dealing      in   firearms      without    a

license,    in     violation     of    18       U.S.C.    §§ 922(a)(1)(A),      923(a)

(2006).     The district court sentenced Parrish to thirty-three

months’ imprisonment.          Counsel filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), in which he asserts there

are   no    meritorious        issues       for    appeal     but     questions       the

reasonableness of Parrish’s sentence.                     Parrish was notified of

his right to file a pro se supplemental brief, but he has not

done so.    Finding no error, we affirm.

            Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.            Gall v. United States, 552 U.S. 38, 41

(2007).       This     review     requires         consideration       of   both      the

procedural and substantive reasonableness of a sentence.                        Id. at

51.   This court must assess whether the district court properly

calculated    the     advisory      Guidelines       range,    considered      the     18

U.S.C.     § 3553(a)       (2006)      factors,          analyzed     any    arguments

presented     by     the   parties,         and    sufficiently       explained       the

selected sentence.          Id. at 49-50; see also United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

explanation must accompany every sentence.”); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                          We may presume a

                                            2
sentence imposed within the properly calculated Guidelines range

is reasonable.        United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010).

             We have reviewed the record with these standards in

mind.      Our   examination       leads   us    to   conclude    that    Parrish’s

sentence is procedurally and substantively sound.                        Therefore,

the district court did not abuse its discretion in imposing the

chosen sentence.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm   the   district      court’s    judgment.         We   deny

counsel’s motion to withdraw.              This court requires that counsel

inform Parrish, in writing, of the right to petition the Supreme

Court   of   the    United   States    for      further    review.       If    Parrish

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                     Counsel’s

motion must state that a copy thereof was served on Parrish.                         We

dispense     with     oral   argument      because        the   facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED



                                           3